Citation Nr: 1505681	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970 including service in Vietnam from October 1968 to November 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from December 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the December 2008 decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective August, 2007. 

A Board hearing was held at the RO in February 2011.  A transcript of that proceeding is of record.  The Board emphasizes that the Veteran was notified in October 2014 that he was entitled to an additional opportunity for a Board hearing due to the Acting Veterans law Judge (AVLJ) who conducted the hearing no longer being employed at the board (38 U.S.C. § 7107(c); 38 C.F.R. § 20.707), but he did not respond to the letter within the 30-day time period.  Therefore, the Board finds that there is no outstanding hearing request, and therefore, there is no prejudice in deciding the claim.

The Board remanded the case for further development in September 2011.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA electronic claims file paperless claims processing system reveals VA treatment records from February 2010 to June 2012.  However, the VA medical records were considered by the RO in the June 2012 Supplemental Statement of the Case (SSOC).  The remaining documents are either duplicative of documents contained within the physical claims file or irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System (VBMS).



FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms such as anxiety, suicidal ideation, obsessional rituals which interfere with routine activities, near-continuous depression, neglect of personal appearance and hygiene, difficulty in adapting to stressful work circumstances, but not total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent evaluation, but no higher, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service treatment records and post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein.

The Veteran was also afforded VA examinations in November 2008 and February 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD. 

The evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The Veteran was provided an opportunity to set forth his contentions during the hearing before an AVLJ in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO, RO, or VLJ (or AVLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that the AVLJ did not specifically explain the bases for an increase from 50% to 70% disability for his service connected PTSD, during the Board hearing, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Specifically, the AVLJ asked questions in an attempt to obtain additional evidence to substantiate the claim, and the Veteran discussed troubles with his former work, his family life, the frequency of panic attacks, compulsive behaviors, and activities outside of the home.  The Veteran's representative elicited testimony regarding his social and occupational functionality and his various symptoms; therefore, the Veteran demonstrated actual knowledge of such elements.   

Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claim, and he and his representative have submitted pertinent evidence and made pertinent arguments in support of his increased initial rating claim.  Accordingly, VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

In addition, the Board finds that there was compliance with the September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In particular, the Board indicated records from the VA were not associated with the claims file. Those records have since been associated with the claims file.  The remand also sought to obtain records from a private physician, however, the Veteran did not respond to the AOJ letter requested that he provide a release form.  Therefore, compliance with the prior remand has been achieved.

The Veteran and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim for a higher initial evaluation for PTSD.  He has been given ample opportunity to present evidence and argument in support of his claim. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether a rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that the VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).
 
In this case, the Veteran is currently assigned a 50 percent evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran was granted a temporary evaluation of 100% from November 2009 to January 2010 due to a hospitalization for his service connected PTSD.  Accordingly, evidence for that time period is not relevant to the evaluations assigned herein.  

The Veteran's 50 percent disability rating reflects PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

"[A] Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

In applying the above criteria, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998),

In this case, the Veteran filed his claim for service connection for PTSD in August 2007.  Shortly thereafter, the Veteran had a private examination in September 2008.  He was observed to be disheveled in appearance with depressed mood, agitated motor behavior, a blunted affect, hesitant speech, fair judgment, poor memory, and fair insight.  However, he had a normal thought process and was not a threat to himself or others.  The physician assessed chronic PTSD and assigned a GAF of 40, which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  

The Veteran was afforded a VA examination for PTSD in November 2008.  The examiner noted that the Veteran had developed avoidance behaviors and had frequent episodes of night sweating and restless sleeping evenings up to four nights a week as a result of dreams about his experience in Vietnam.  Additionally, since Vietnam, he has had a reduced interest in social activities and maintained a low level of socialization.  Further, he feels uncomfortable around large numbers of people and generally avoids crowds.  However he has maintained some of his usual activities such as regularly going out to dinner with his wife, maintaining good relationships with family, and shooting pool with his buddies.  The Veteran also was noted to have a very high level of aggression over the last four years without periods of remission.  He reported hypervigilance since Vietnam-he rechecks his house on multiple occasions while at home in the evening for security and has an exaggerated startle response.  The Veteran complained of long periods of sadness, low mood, decreased appetite and bouts of suicide.  The Veteran further reported that he had difficulty at work with peers, and had difficulty maintaining attention on the job; he sometimes forgot things he previously learned.  Upon examination, the Veteran had clear and articulate speech, with normal rate and content with normal psychomotor functions.  The Veteran had no difficulty carrying out activities of daily living; his intellectual functioning is in the high normal range, and he has no history of inappropriate behavior.  Additionally, the Veteran was neatly dressed, friendly and informative with normal speech.  He was also oriented to person place and time, his affect range was low to flat.  Ultimately, the VA examiner concluded that his depression was secondary to his PTSD, and he had intense symptoms of increased arousal, mild symptoms of avoidance behaviors, and, moderate intensity of occupational impairment due to his physiological symptoms interfering with his work productivity.  The examiner also diagnosed moderate intensity occupational impairment.  The examiner assigned a GAF of 46, which contemplates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

The Veteran was examined by a private doctor in February 2009, where the doctor noted various trust issues since Vietnam, noting that his trust issues have been magnified almost to the point of paranoia.  He feels this paranoia at home with his family, and at work with his boss and coworkers-suspiciousness has tainted every aspect of his living and affected the symptoms of his PTSD.  His assigned GAF was 39, which reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The examiner assessed PTSD, depression, isolation, sleep disorders, and nightmares.

In his initial visit to the VA in January 2009, the Veteran described nightmares of being in war and being in a helpless situation.  He felt depressed, had a reduced appetite, low motivation, and periodic crying.  However, he reported that he has distractions like working on his house, and shooting pool with his buddies.  He confirmed suicidal ideations, but would never follow through.   Later that month, the Veteran reported he felt cut off from other people.  He was bothered by disturbing memories and had a sense that he needed to guard himself by being vigilant.  On examination, he was found to be alert and oriented in there spheres, and he was composed and cooperative, with fair to good insight and judgment with normal speech volume, rate and tone.  He denied suicidal or homicidal ideation, hallucinations, or delusions.  He was assigned a GAF of 60 and assessed with depression, which contemplates moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In February 2009, VA treatment notes indicated the Veteran had yet to take his Prozac because he read on the label that it can cause drowsiness.  In March 2009, it was noted that he slept better on Prozac.  Upon on examination, he was alert and composed with clear thinking and full affect.  He denied suicidal and homicidal ideation; his insight and judgment were okay.  At that time, his PTSD with depressed mood were stable.  In May 2009, the Veteran reported stopping his Prozac a few weeks prior because it made him jittery.  He was found to be alert and composed with clear thinking and full affect.  His insight and judgment were okay, and he denied suicidal and homicidal ideation.  His PTSD and depression were noted as active.  He was prescribed citalopram and indicated to discontinue the Prozac.  In June 2009, the Veteran complained of nightmares and difficulty sleeping; he felt that they were due to his PTSD.  In July 2009, the Veteran was again found to be alert and composed with clear thinking and full affect.  His insight and judgment were ok, and he denied suicidal and homicidal ideation.  His PTSD was noted to be stable.  

In August 2009, VA treatment records reveal the Veteran was still experiencing nightmares and described feelings of being hyper alert; he described military events and experienced this since his time in the military.  He also denied suicidal or homicidal ideation, but admitted to having those types of thoughts in the past; he added he would never act on them.  In October 2009, the Veteran presented with full affect, being alert and composed; he had clear thinking, but anxious mood.  He denied suicidal or homicidal ideation.

In early November 2009, VA treatment records reveal the Veteran presented with PTSD and depression; he endorsed the following symptoms of PTSD: unwanted memories, emotional reactivity, cognitive and behavioral avoidance, anhedonia, being cut off from others, sleep and concentration problems, anger, and hypervigilance.  He also reported symptoms of depression including depressed mood, loss of interest/enjoyment/motivation, fatigue, decreased appetite, thoughts/feelings of worthlessness and guilt.  He denied suicidal or homicidal ideation, but further added he had panic attacks when thinking about his condition.  Upon examination, he was noted to be crying through most of the examination; his thoughts and processing was linear, goal directed-without evidence of delusions, hallucinations or disorganization.  His mood was depressed and affect sad.  He denied suicidal or homicidal ideation.  The Veteran was again diagnosed with PTSD and major depressive disorder, recurrent and moderate. 

The Veteran was hospitalized for his service connected PTSD from November 30, 2009 through January 11, 2010.  The discharge note indicates he was not discharged with a diagnosis of PTSD, but rather, a suspicious thought process and significant interpersonal problems.  

The Veteran was afforded a VA examination in February 2010.  The examiner noted the Veteran avoided crowds and groups, was reluctant to take orders at work and had problems with authority.  The Veteran reported, however, that he had not been disciplined or been in trouble at work.  The Veteran reported anxiety, depression, nightmares, flashbacks, limited judgment and insight, and normal speech.  There were no suicidal or homicidal ideations.  The VA examiner noted the Veteran had a disheveled appearance, and due to his PTSD and depression, he lacked the motivation to maintain adequate hygiene-he goes approximately four days without showering.  He also tends to isolate and avoid the company of others.  He misses approximately two and a half months of work per year, and had problems at work due to his attitude.  At the examination, the Veteran stated that he goes too far with jokes at the office, but that he has not had formal issues there.  Although the Veteran's thought processes were found to be logical and linear, the examiner noted the Veteran's significant sleep disturbance, heightened daily irritability, outbursts of anger, difficulty concentrating, and hypervigilance.  The examiner noted that the Veteran gets along with some family well, and has one close friend.  He reported difficulty in his marriage.  The examiner concluded that the PTSD mildly to moderately interfered with his daily activities, moderately interfered with his employment, moderately impaired his social functioning, and thus there was significant impairment overall.  The examiner diagnosed PTSD, chronic and severe, and major depressive disorder, moderate.  The GAF score was 46, which contemplates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.

In a March 2010 VA medical record, the examiner found the Veteran had clearly thinking, fair insight and judgment, a full affect, and a neutral mood.  There were no suicidal or homicidal ideations.  In May 2010, the Veteran visited a private doctor for another evaluation.  The examiner diagnosed PTSD, depression, social isolation, sleep disorders, and nightmares.  He was assigned a GAF of 39 which reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  

The Veteran presented as angry and irritable during a routine follow up at the VA in May 2010.  He reported bouts of depression but denied suicidal thoughts.  It was also noted that he had anger issues, and thus, smoked marijuana.  Treatment notes from June 2010 indicate the Veteran reported anxiety at intervals during the day and night.  On examination, he was alert and composed with clear thinking, positive mood and full affect.  There was OK insight and judgment.  In November 2010, the Veteran reported that he recently retired from work, and he experiences anxiety from time-to-time.  He takes Ativan when he needs it.  Upon examination, he was alert and composed, with clear thinking and okay judgment and insight.  He had full affect but anxious.  He denied suicidal or homicidal intent; his generalized anxiety disorder was stable.

In February 2011, the Veteran testified at a Board hearing.  The Veteran testified that he recently had quit his job early of retirement because he just could not get along with his coworkers-he could not handle being there anymore.  He described his marriage as not good at all with a lot of fighting and disagreeing-she did not like his attitude.  He reported that he has panic attacks almost every day, and he had been isolated at home, where different noises make him panicky and uneasy.  He checks his house constantly.  Furthermore, he testified that it had been years since he went to church due to his hesitance to be around lots of people.

VA treatment records from June 2011 show the Veteran had a positive depression screen.  He had little interest or pleasure doing things; he felt down, depressed, or hopeless every day.  The Veteran was not acutely suicidal; however, suicidal thoughts, plans, or a history of attempts was noted.

Although the Veteran has symptoms that fall into both the 50 percent and 70 percent rating criteria; giving the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to an increased evaluation of 70 percent, but no higher, for his service-connected PTSD.  

Moreover, even though the Veteran did not have all of the symptoms listed in the criteria for a 70 percent rating, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The evidence reflects that the impairment caused by the Veteran's PTSD symptoms more nearly approximates occupational and social impairment with deficiencies in most areas.  38 C.F.R. §§ 4.3, 4.7 (2014) (noting that as reasonable doubt is resolved in favor of the Veteran, where there are two potentially applicable evaluations, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required).  

The Veteran has deficiencies in mood, work, and family relations.  Regarding work, the Veteran was employed through sometime in 2010, before he voluntarily took early retirement.  Bd. Hrg. Tr. at 3.  The Veteran reasoned that he just could not deal with co-workers and supervisors anymore.  Veteran reported experiencing anger and inappropriate behavior in the workplace.  He also reported going too far with jokes at his former work.  The record reflects a diagnosis of moderate intensity occupational impairment.  However, the Veteran has not reported and the examiners have not found grossly inappropriate communication or behavior.  There is evidence of the Veteran engaging in obsessive rituals-checking his house frequently-but the evidence does not indicate hallucinations or delusions.  In respect to his appearance, the Veteran appeared disheveled and unkempt on several occasions; however, there are instances in the record where he was neat and groomed.  The Veteran reported suicidal thoughts on several occasions.  Regarding relationships, the Veteran clearly has difficulty with relationships and self-isolates, avoids crowds, and avoids groups, but the evidence shows he is able to maintain some relationships-the Veteran remains married, albeit in a strained relationship. The Veteran also maintains good relationships with much of his family, and has one friend.  Further supporting a 70% rating, the Veteran has been evaluated as having GAF scores ranging from 39 to 60 on multiple occasions during the appeal period.  GAF scores in this range indicate a moderate to serious impairment.  

As detailed above, the Veteran's disability picture is more consistent with a 70 percent evaluation during the time period on appeal.  This corresponds to occupational and social impairment with deficiencies in most areas as required by a 70 percent evaluation.  In this regard, the Veteran has a history of symptoms which include flashbacks, sleep disturbance with nightmares, panic attacks, severe social isolation, infrequent unkempt personal appearance and suicidal thoughts, and irritability which cause him to isolate from others.  In sum, after considering the totality of the evidence of record, the Board finds that the evidence supports a higher 70 percent rating throughout the rating period on appeal.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert, supra.

Further, the Board finds that he is not entitled to a higher, 100 percent rating because his occupational and social impairment have not more nearly approximated total occupational and social impairment.  Although the Veteran's PTSD symptoms are severe, they do not indicate total social and occupational impairment.  The Veteran is able to maintain a relationship with his wife and one friend.  There is also occasion in the record where he is noted to be dressed neatly and groomed.  The Veteran indicated that he voluntarily left work, and was diagnosed with moderated intensity occupational impairment.  Further, the examiners noted memory impairment, but no evidence of the Veteran forgetting relatives' names, his former occupation, or his own name, and no grossly inappropriate communication or behavior.  Additionally, the Veteran reported suicidal thoughts on several occasions, but it was noted that he would never act upon such thoughts; therefore, he was not in persistent danger of hurting himself or others.  Further, the GAF scores of 39 to 60 indicate a moderate to serious PTSD but do not demonstrate total impairment.  In light of the foregoing, the Veteran does not nearly approximate the 100% disability for his PTSD.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The discussion above reflects that the psychiatric symptoms described by the Veteran are contemplated by the applicable rating criteria.  This is because the criteria contemplate the frequency and severity of the Veteran's particular PTSD symptoms - specifically, the impact of those symptoms on his social and occupational functioning.  For example, his obsessive rituals and fear of public places leading to more seclusion, or his appearance and anger having an effect on his interpersonal and work relationships.  Therefore, referral for consideration of an extraschedular rating for disabilities at issue is not warranted.  38 C.F.R. § 3.321(b)(1).

Accordingly, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 70 percent evaluation, but no more, is assigned for service-connected PTSD, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


